 CONSOLIDATED FREIGHTWAYS CORPORATIONConsolidated Freightways Corporation of Delawareand Dean K. Buckley. Cases 32-CA-2141 and32-CA-2213September 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND JENKINSOn July 16, 1980, Administrative Law JudgeDavid P. McDonald issued the attached Decisionin this proceeding. Thereafter, the General Counseland the Charging Party filed exceptions and sup-porting briefs. The Respondent filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs' and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge concluded, interalia, that the Respondent did not violate Section8(a)(1) of the Act by interviewing employee Buck-ley without his requested union representativewhen he had reasonable cause to believe that theinterview would result in disciplinary action. Forthe reasons set forth below, we disagree with thatfinding.The facts, as found by the Administrative LawJudge and as more fully set forth in his Decision,are as follows: Buckley, the Charging Party, is em-ployed by the Respondent as a long-line truck-driver. On September 19, 1979, at approximately 7p.m., Buckley arrived at the Respondent'sHayward, California, terminal. He saw Dills, theRespondent's safety supervisor, also arriving. Dillswas at the terminal to investigate the destruction ofa timeclock and the writing on the wall at one ofthe Respondent's way stations:DILLS YOU PHONYYOU BEEN TALKING BEHIND MY BACK AGAINThe Charging Party has moved that the hearing be reopened andthat this case be consolidated with Case 32-CA-2767. The GeneralCounsel and the Respondent have filed memorandums in opposition. TheCharging Party has offered no new evidence nor any reason why thecases should be consolidated. Accordingly, the motion is hereby denied.2 The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod.ucts. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfinding.264 NLRB No. 76I'M LAYING IN THE WEEDS FOR YOU TURKEYBuckleyThe word "Buckley" appeared as a signature.Buckley reported to the dispatch room andawaited his orders. Shortly thereafter, he was ap-proached by Supervisor Conover and told that theRespondent's operations manager, Leash, wantedto see him in his office. Buckley replied that he hadseen Dills arriving and that he knew that Dills andLeash were trying to set him up. He told Conoverhe was not going into the office without a unionrepresentative. Approximately 2 hours later Super-visor Kerby told Buckley that Leash wanted him.Buckley again refused. Also at this time, Supervi-sor Davis talked to Buckley. Buckley again statedthat he was not going into the office without aunion representative. Buckley then made threatsagainst Dills. Davis went to Leash's office wherehe told Leash and Dills that Buckley was angryand that he would not come to the office without aunion representative. He also told them of thethreats.Leash left his office and approached Buckley. Hesaid that since Buckley would not come to hisoffice he would talk to Buckley in the dispatchroom. He then asked Buckley why he had writtenon the wall at the way station. Buckley replied thatit was the only way he could communicate withDills. They then entered Leash's office. Dills en-tered and began interrogating Buckley about thetimeclock. Buckley, who was known by the Re-spondent to be an excitable individual with a pro-pensity for vulgarity, became loud and vulgar andrushed from the office. Eventually, an ambulancewas summoned because Buckley believed he washaving a heart attack.On September 24, Buckley was issued three rep-rimands. One was for his threats made against Dillsto Davis. The Administrative Law Judge recom-mended dismissal of the complaint allegation in-volving this reprimand and, for the reason set forthby him, we adopt this recommendation. In sodoing, we note that this reprimand was not a resultof the interview found herein to have been unlaw-ful. However, we do not agree with the Adminis-trative Law Judge's dismissal of the complaint alle-gations involving the other two reprimands: (I) forthe destruction of company property-the writingon the wall; and (2) for using abusive language to asupervisor.The Administrative Law Judge correctly foundthat it was reasonable for Buckley to believe thatthe request to go to Leash's office would result inan investigatory interview and possible disciplinary541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaction. He also found that Buckley's refusal toattend the meeting without union representationwas conveyed to Leash by Davis, and that it wasunnecessary for him to repeat the request at the in-terview. We agree; contrary to the dissent, the lawis clear that once a request for representation ismade it need not be reiterated during the inter-view.3Moreover, a reading of Weingarten4and itsprogeny does not disclose that it is significant, ascontended by the dissent, that Buckley was an"active, aggressive steward." Weingarten rights arenot hinged on an employee's personality; nor maya steward, regardless of his knowledge of labor lawand participation in the grievance procedure, becompelled to forgo Section 7's guarantee of theright to the mutual aid of other employees.However, the Administrative Law Judge errone-ously concluded that Buckley did not make a validrequest for representation, and that Respondent didnot, therefore, violate Buckley's Weingarten rights.5In reaching this result, the Administrative LawJudge relied, in part, upon his finding that Buckleyasked for representation only in an attempt to post-pone the interview. Additionally, the Administra-tive Law Judge found this case similar to Coca-Cola Bottling Co. of Los Angeles, 227 NLRB 1276(1977),6 wherein the employee requested that aspecific steward represent him at a meeting whichhe had reasonable cause to believe would result indisciplinary action. The employee knew that thesteward was on vacation and that an alternate rep-resentative was available. The employer refused topostpone the interview until the steward returned.The interview occurred and the employee was dis-ciplined. The Board majority held that Weingartendoes not require that an employer postpone an in-terview because a particular union representative isunavailable, through no fault of the employer,where another representative is available.At the outset, we note, as did the AdministrativeLaw Judge, that Buckley, unlike the employee inCoca-Cola, did not insist on being represented by aspecific individual that he knew was unavailable.Also, unlike the situation in Coca-Cola, there wass Lennox Industries, Inc., 244 NLRB 607, 608 (1979) (then ChairmanFanning and Member Jenkins dissenting in part on other grounds); SuperValu Xenia, a Division of Super Valu Stores, Inc., 236 NLRB 1581, 1590-91 (1978).4 N.L.R.B. v. J. Weingarten, Inc., 420 U.S. 251 (1975), in which theSupreme Court held, inter alia, that Sec. 7 of the Act gives an employeethe right to insist on the presence of a representative at an investigatoryinterview that could, or which the employee reasonably believes would,result in disciplinary actions The Administrative Law Judge indicated that, because Buckley testi-fied derogatorily about the Union, it was unlikely he was sincere in hisrequest for representation. We find that an employee's beliefs as to thequality of the union representation are irrelevant to the validity of a re-quest for representation.6 Members Fanning and Jenkins adhere to their dissenting position inCoca-Cola. However, they acknowledge that it is current Board law.no other representative readily available. Buckleywas the only steward for Local 468 at theHayward terminal. The two other stewards lived inModesto, California, and Carson City, Nevada.While the union business agent maintained an officein Oakland, California, which is in the same gener-al geographic area as the Hayward terminal, theoffice was closed at the time the events herein oc-curred, and Buckley testified that he did not knowwhere the business agent could be reached. Whileacknowledging these facts, the Administrative LawJudge concluded that, because Buckley made noattempt to contact these representatives, his requestwas a hollow gesture.Once an employee makes a valid request for aunion representative, the burden is on the employerto (1) grant the request, (2) discontinue the inter-view, or (3) offer the employee the choice of ameeting without a representative or of no meetingat all. United States Postal Service, 241 NLRB 141(1979). Here, unlike the situation in Coca-Cola,supra, after Buckley made his request, the Re-spondent did nothing to indicate that it was pro-ceeding with the interview. Buckley continued towait for his dispatch orders and it was not untilLeash began the interrogation that Buckley knewthat the interview would be held. As found by theAdministrative Law Judge, the hour was late andthere was no evidence that the Respondent hadever before conducted an investigatory interviewin the absence of requested representation. Underthese circumstances, Buckley's actions-or his inac-tion with regard to contacting union representa-tives-fail to show a plot to subvert a managementinvestigation. Consequently, there is no objectivebasis for concluding that Buckley's request for rep-resentation was not valid.7The Respondent had an obligation-which itfailed to meet-to stay the interview or to offerBuckley a meeting without a steward or no meet-ing at all. We therefore find that the investigatoryinterview which was conducted in the absence of avalidly requested union representative violated Sec-tion 8(a)(l) of the Act. Additionally, Buckley's rep-rimand for using abusive language to a supervisorwas a direct result of the Respondent's continu-ation of its unlawful interview. The Respondentwas aware of Buckley's volatile temper and fre-quent use of profanity. Nevertheless, the Respond-ent continued its unlawful interview, thereby pro-' The dissent fails to explain why Buckley should have attempted tocontact a union representative in order to have him attend an investiga-tory interview which Buckley was unaware was going to take place.542 CONSOLIDATED FREIGHTWAYS CORPORATIONvoking Buckley into his subsequent spontaneousoutburst.8We do not, contrary to the dissent, condone abu-sive language directed at a supervisor; at the veryleast this is made clear by our finding that on oneoccasion, when Buckley used such language andwas reprimanded, it was not unlawful. However,we do find that, when an employee's verbal out-burst is a direct, and in this case foreseeable, conse-quence of the respondent's unlawful conduct, anyresulting formal reprimand violates Section 8(a)(1)of the Act.Additionally, there is no merit to the dissent's ar-gument that, because Buckley admitted the writing,the reprimand should not be expunged. Such afinding would result in permitting a violation of theAct to go unremedied. The issue is not Buckley'sguilt, but whether or not a make-whole remedy isproper for the Respondent's violation of the Act.Kraft Foods, Inc., 251 NLRB 598 (1980),9 cited bythe dissent, stands for the proposition that, after theGeneral Counsel has made a prima facie showingthat, inter alia, expunction is an appropriateremedy, the burden shifts to the respondent todemonstrate that its decision to discipline was notbased on information obtained at the unlawful in-terview. The record in this case is devoid of anyevidence that the Respondent would have disci-plined Buckley absent the unlawful interview.10Thus, it is not the public that is "left with a resultrather than a rationale," but, rather, it is the dissentwhich fails to comprehend the rationale.Accordingly, we shall order that the reprimandsissued for the destruction of company property andfor using abusive language to a supervisor, both ofwhich were issued as a direct result of the Re-spondent's unlawful conduct, be expunged fromBuckley's personnel folder.CONCLUSIONS OF LAW1. The Respondent, Consolidated FreightwaysCorporation of Delaware, is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. Teamsters Local 468, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3. The Respondent violated Section 8(a)(1) of theAct on September 19, 1979, by conducting an in-8 See Max Factor d Co.. 239 NL.RB 804, 817 (1978): .NL.RB vsMueller Brass Co.. a subsidiary of U I'. Industries, Inc, 501 F.2d 680, 686(5th Cir. 1974).9 Member Jenkins dissented in Kraft, and in the situation here and inKraft would find a make-whole remedy appropriate.10 Moreover, there is no question but that the reprimand Buckle, re-ceived for his outburst at the unlawful interview was a direct result ofthat interviewvestigatory interview with employee Dean K.Buckley, which resulted in two disciplinary repri-mands, while ignoring his request for union repre-sentation at the interview.4. The Respondent has not otherwise violatedthe Act.THE EFFECT OF THE UNFAIR LABORPRACTICE UPON COMMERCEThe activities of the Respondent, ConsolidatedFreightways Corporation of Delaware, set forthabove, occurring in connection with its businessoperations, have a close, intimate, and substantialrelationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.THE REMEDYHaving found that the Respondent has engagedin an unfair labor practice, we shall order it tocease and desist therefrom and to take certain af-firmative action which we find to be necessary toremedy the unfair labor practice and to effectuatethe policies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Consolidated Freightways Corporation of Dela-ware, Hayward, California, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Interviewing any employee without unionrepresentation, if such representation has been re-quested by the employee, and if the employee hasreasonable cause to believe that the matters to bediscussed at the interview may result in the em-ployee being subject to disciplinary action.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action which isfound to be necessary to effectuate the policies ofthe Act:(a) Expunge from its personnel records the twodisciplinary reprimands issued to Dean K. Buckleyas a result of the unlawful interview conducted onSeptember 19, 1979.(b) Post at its terminal in Hayward, California,copies of the attached notice marked "Appen-543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdix."' I Copies of said notice, on forms provided bythe Regional Director for Region 32, after beingduly signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure thatsaid notices are not altered, defaced, or covered byany other material.(c) Notify the Regional Director for Region 32,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.IT IS FURTHER ORDERED that the complaint alle-gations not specifically found herein be, and theyhereby are, dismissed.CHAIRMAN VAN DE WATER, concurring and dis-senting:Contrary to my colleagues, I would find that allthree written reprimands issued to Dean Buckleyon September 24, 1979, were lawful. Accordingly,I would adopt the Administrative Law Judge's rec-ommendation that the complaint be dismissed in itsentirety. 1 2The two warning letters in question arose out ofevents that occurred on September 19, 1979. Brief-ly stated, the credited evidence reveals that Buck-ley, a union steward, arrived at the Respondent'sterminal the evening of September 19. While await-ing orders, Buckley was told by Supervisor Con-over that the operations manager, Leash, wantedBuckley to come to his office. Leash wanted tospeak to Buckley about the destruction of propertyand the writing of graffiti in one of the drivers'shacks. The graffiti contained a threat againstSafety Supervisor Dills and was signed "Buckley."Buckley, who had seen Dills at the terminal al-ready, told Conover that he would not go toLeash's office without a union representative. It isclear, however, that no other union representativewas present at the terminal other than Buckleyhimself. Having refused to go to Leash's office,Buckley continued to wait in the dispatch area.Approximately 2 hours later, Supervisor Kerbytold Buckley that Leash wanted to see him. AgainBuckley refused. Subsequently, Davis, another op-I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."12 I join my colleagues in dismissing the complaint allegations concern-ing the warning letter involving Buckley's threats made against Dills toDavis and Buckley's suspension for abusive language and threats to a su-pervisor on October 21, 1979.erations manager, talked to Buckley. Buckley toldDavis that "those guys" were trying to set him upbut that he would not meet Leash without a unionrepresentative.13 Davis informed Leash of Buck-ley's statements and Leash decided to go see Buck-ley himself.Leash approached Buckley and told him that,since Buckley would not come to the office, Leashhad come to him. Leash then asked why Buckleyhad written on the wall in the drivers' shack andBuckley stated it was his only means of communi-cating with Dills. The meeting then shifted toLeash's office where the destruction of propertywas discussed. Buckley became abusive andstormed from the office.On September 24, 1979, Respondent issued threewarning letters to Buckley. One dealt with thethreat against Dills delivered to Davis. The secondletter was for his abusive conduct during the Sep-tember 19 interview and the third warning was forthe destruction of property in the drivers' shack.My colleagues conclude, contrary to the Admin-istrative Law Judge, that the second and thirdwarning letters violated Section 8(a)(1) becauseBuckley was unlawfully denied a union representa-tive and the warning letters "were issued as adirect result of the Respondent's unlawful con-duct." I disagree.Initially, I would find, in agreement with theAdministrative Law Judge, that the interview con-ducted by Leash did not violate the precepts ofWeingarten inasmuch as Buckley did not make avalid request for representation. Thus, althoughBuckley did state that he would not attend an in-terview without a representative, the credited evi-dence plainly demonstrates that his request wasaimed not at securing representation for "mutualaid or protection" but instead was an effort tothwart the Respondent's desire to discuss Buckley'sblatant misconduct. This is amply demonstrated byBuckley's conception of Weingarten, i.e., that noaction could be taken against him until he secureda representative, his total failure to make any effortto secure a representative despite the 2-hour waithe had prior to the interview,14and, finally, hisfailure to express a desire for representation oncethe interview process began.15 In this regard, Iagree with the Administrative Law Judge's reli-ance on Coca-Cola Bottling Co. of Los Angeles, 22713 It was during this conversation that Buckley delivered the threatagainst Dills that caused the warning letter we have found to be lawful.See fn. 12, supral4 The fact that Buckley knew no other stewards were availablestrengthens the conclusion that his objective was delay rather than repre-sentation.'6 Indeed, inasmuch as Buckley was an active, aggressive steward, onequestions his need for representation to begin with544 CONSOLIDATED FREIGHTWAYS CORPORATIONNLRB 1276 (1977), for the proposition that an em-ployer does not run afoul of Weingarten when itconducts an interview with an employee whose in-sistence on representation is aimed at delay and ob-struction. A request with such an objective issimply not valid; and, absent a valid request, theprotections of Weingarten do not attach.Even beyond the foregoing, however, I declineto join my colleagues in sanctioning an employee'suse of profane and abusive language to his supervi-sors. Thus, even assuming, arguendo, that Buckleywas entitled to a representative at the interview,the failure to provide one does not constitute a li-cense to Buckley to use vulgar and abusive lan-guage. While an employee may be protected inseeking a representative, the protection is not carteblanche to engage in any form of abusive and dis-ruptive conduct. This is especially true in view ofthe Administrative Law Judge's finding that theRespondent's representatives did nothing to pro-voke Buckley's improper actions.Finally, the majority concludes that the warningletter concerning the destruction of property alsoviolated Section 8(a)(1) because it was "issued as adirect result of the Respondent's unlawful con-duct." In my view, the warning letter was a directresult of Buckley's destructive conduct. The inter-view itself in no way impacted upon Buckley'sguilt. Indeed, he freely confessed to the miscon-duct.In any event, this issue is one of remedy and Ido not believe that the warning itself can bedeemed unlawful simply because the conduct un-derlying the warning was the subject matter of theinterview. At the very least, the majority wouldseem compelled to apply the remedial test of KraftFoods, Inc., 251 NLRB 598 (1980). Since the major-ity has failed to do so and I would not reach theremedy, it appears that the public will once againbe left with a result rather than a rationale.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing at which all parties had an op-portunity to present evidence and to cross-examinewitnesses, the National Labor Relations Board hasfound that we violated the National Labor Rela-tions Act, as amended, and has ordered us to postthis notice. We intend to abide by the following:WE WILL NOT interview any employeewithout union representation, if such represen-tation has been requested by the employee,and if the employee has reasonable cause tobelieve that the matters to be discussed at theinterview may result in the employee's beingsubject to disciplinary action.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights under the NationalLabor Relations Act.WE WILL expunge from our personnelrecords the two disciplinary reprimands issuedto Dean K. Buckley as a result of the unlawfulinterview conducted on September 19, 1979.CONSOLIDATED FREIGHTWAYS COR-PORATION OF DELAWAREDECISIONSTATEMENT OF THE CASEDAVID P. MCDONALD, Administrative Law Judge:These consolidated cases were heard before me onMarch 6 and 7, 1980, in Oakland, California.' Thecharge and amended charge in Case 32-CA-2141 werefiled, respectively, on September 27 and October 30,1979, by Dean K. Buckley, herein referred to as Buck-ley. On October 31, 1979, a complaint was issued there-on, alleging that Consolidated Freightways Corporationof Delaware,2herein referred to as the Respondent orthe Company, violated Section 8(aX1) and (3) of the Na-tional Labor Relations Act, as amended.The charge in Case 32-CA-2213 was filed by Buckleyon Novemeber 21, 1979, and alleges the Company violat-ed Section 8(a)(l), (3), and (4) of the National Labor Re-lations Act, as amended. On February 12, 1980, the Re-gional Director for Region 32 issued an order consolidat-ing Cases 32-CA-2141 and 32-CA-2213.All parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witnesses, and to file briefs. Based upon the entirerecord, the briefs filed on behalf of the parties, and myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACTI. JURISDICTIONAt all times material herein, Consolidated FreightwaysCorporation of Delaware was a corporation duly orga-nized under and existing by virtue of the laws of theState of Delaware, with an office and place of businesslocated in Hayward, California, where it engaged in theinterstate operations of a trucking business. During thepast 12 months, the Respondent, in the course and con-duct of its interestate trucking services, derived grossI Unless otherwise noted, all dates occurred in 1979.2 At the hearing the complaint was amended by all parties to correctthe name of the Respondent from Consolidated Freightways Corp. toConsolidated Freightways Corporation of Delaware The Respondentalso orally amended its original answer by admitting the allegations topar. 5 and changing the name of Michael Davis to Steven Davis.545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrevenues in excess of $50,000 for the transportation offreight from the State of California directly to pointsoutside the State of California. Therefore, I find, as ad-mitted in the answer to the complaint, that at all timesmaterial the Respondent has been an employer engagedin commerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDTeamsters Local 468, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, hereinafter referred to as Teamsters Local 486or Local 468, is a labor organization within the meaningof Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. Witnesses and BackgroundDean K. Buckley, the Charging Party, has been em-ployed as a long-line driver for the Respondent sinceAugust 12, 1972. His current run consists of the roundtrip from Hayward, California, to Winnemucca, Nevada.During his employment he has remained an activeunion supporter. The General Counsel aptly describedhim as a union activist, whose activities are well knownto the Company and his fellow workers. As a member ofTeamsters Local 468, he ran for president of the localand was narrowly defeated by a vote of 386 to 364. In aneffort to fight what he perceived as corruption in theTeamsters union, and in general, the trucking industry,he joined PROD, which is a national organization com-prised of Teamsters members.During the last 6 to 9 months of 1979, he served as aunion steward. Since he was never replaced, he felt hewas still technically the steward at the time of the hear-ing. In this capacity, he experienced numerous confronta-tions with management. In fact, during the past 3 years,Buckley filed approximately 10-20 grievances, and 20unfair labor practice charges. He also reported the Com-pany to the State of Nevada for utilizing underpoweredtractors. These complaints dealt with a wide range ofproblems such as working conditions, falsified weighttickets, and equipment safety.In addition to his reputation as an active unionist, he isalso known for his profuse use of profanity, whichranges from mild invectives to more colorful vulgaritysuch as "mother fucker." Buckley freely admitted the useof such language which he referred to as "Teamsters'jargon."His personality ranges from very mild and pleasant toloud, ranting, and raving. Dills testified that his reputa-tion among management for personality, disposition, andtemper is that of a person who likes to perform before acrowd. When a group of men are present, he talks inloud tones and tends to be physically violent; however,he can be a very nice person when he is alone. At leaston one occasion, he participated in a fist fight with afellow worker, Witten. Buckley alleged that Witten un-successfully tried to get him to become a snitch in a dis-pute. When this attempt failed, Witten continued to"goad" him. As a result they stepped outside the compa-ny gate and engaged in a fist fight.Warren H. "Pete" Leash is employed by the Respond-ent as a dispatch operations manager. In this position henot only supervises the drivers but also dispatches per-sonnel. He has the authority to discipline, hire, and dis-charge employees. Beneath him is another layer of super-visors, consisting of dispatchers, terminal managers, anddivisional managers, who have similar responsibilities andpower. Buckley is one of many drivers under Leash's su-pervision.Norman Dills is employed by the Company as itssafety supervisor for the western area. He lives in Win-nemucca, Nevada, and maintains an office in Reno. Thesafety supervisor is charged with safety service, cost, andthe supervision of the men on the road. His territory in-cludes all the terminals and are a located between Port-land, Salt Lake, and Los Angeles, which includes High-way 80 from the Hayward terminal to Winnemucca.Michael Kerby, Michael Roby, and David Sutherlandare employed by the Company as driver supervisors ofthe line haul at the Hayward terminal. They are underthe supervision of Leash.Steven Davis is employed by the Company as a freightoperations manager at its Hayward Terminal. He super-vises the dock foremen, dock workers, and office cleri-cals. Buckley was not under his supervision.Frank Hart was called as a witness on behalf of theRespondent. His present occupation is that of a ques-tioned documents examiner. From 1952 until 1974 heserved in various capacities with the Reno Police De-partment in the Bureau of Identifications. In that positionbe became a recognized expert as a fingerprint technicianand a ballistics, industrial markings, and questioned-docu-ments examiner. His testimony as a handwriting experthas been accepted before various state and Federal6ourts of Nevada. He served as president of the State Di-vision International Association for Identification.B. September 19, 1979Shortly after 7 p.m., Buckley arrived at the Company'sHayward terminal, where he was scheduled to pick up atruck for the round trip to Winnemucca, Nevada. Heproceeded to the driver's dispatch room where he took aseat and waited for his dispatch orders.Buckley described the terminal as very large. Thereare two doors leading into the building. The first is aglass door with the words "LINE DRIVERS" and leads tothe dispatch room which is approximately 4 by 15 feet.One wall contains a door leading outside and anotherdoor leading to the interoffices and downstairs to thecoffeeshop and restrooms. On the other wall, there is acounter with four sliding glass windows above a bench.Dills had also arrived at the Hayward terminal wherehe met with Leash. They discussed several topics includ-ing the need for chains on trucks descending the DonnerPass, graffitti, and the destruction of a timeclock locatedin the drivers' shack at Boomtown.3Some unknown in-dividual had destroyed the timeclock by beating it with aheavy object. The interior of the shack had recently3 Throughout the hearing, Boomtown was also referred to as the driv-ers' shack at Verdi, or simply the shack.S46 CONSOLIDATED FREIGHTWAYS CORPORATIONbeen cleaned and painted. Within 2 weeks a variety ofnew graffitti appeared on the walls including the follow-ing printed statement:DILLS YOU PHONYYOU BEEN TALKING BEHIND MY BACK AGAINI'M LAYING IN THE WEEDS FOR YOU TURKEYBuckleyThe word "Buckley" appeared as a signature written incursive.Leash instructed Jim Connover, a driver supervisor, toask Buckley to come to his office.4Buckley claims Con-nover approached him and said, ". ..they want to talkto you in the back." Buckley understood this to mean inLeash's office and testified:I told him directly that I wasn't going back there.That, as I came to work that evening, I saw Dillscoming in the gate just about the same time that Iwas reporting to work, and knowing their modus ofoperandi, I knew they were trying to set me up,that there was something in the wind, and that theywere going-I told him I wouldn't go back therewithout my business agent being present.Although a steward from Teamsters Local 70 waspresent at the terminal, there were no Local 468 unionofficials other than Buckley. According to Leash, Con-nover did not return to his office since he was in themidst of the 8 p.m. shift change with Kerby; however,Buckely testified that he observed Connover going to theoffice. Buckely remained waiting in the dispatch officefor approximately 2 hours. Kerby was then asked to re-quest Buckely's presence in Leash's office. AlthoughKerby was unable to recall Buckely's exact repsonse, heobserved him become extremely agitated and his remarkswere unresponsive and he went off on a tangent. SinceKerby did not know why Pete had requested Buckley tocome to his office, he was unable to comprehend his re-sponse and attitude. Although he could not recall wheth-er Buckley insisted on his union business agent's pres-ence, he did remember a statement to the effect: "Whatdo those son of a bitches got in mind for me now orwhat do the turkeys have in mind for me now?" Kerbywas left with the impression that Buckley was not goingback to Pete's office. Buckley's testimony is void of anyreference to the conversation with Kerby.During the same time period, Steven Davis enteredthe dispatch area, leaned against the counter, and greetedBuckley. Buckley immediately responded by remarking"those guys" were trying to set him up and that he wasnot going to go in and talk to them without a union rep-resentative. The subject then shifted to his personal feel-ings concerning Dills. He felt that the Company wastaking advantage of the drivers and that Dills was "bud-dies with people in Carson City." Apparently, thisremark was in reference to Buckley's complaint he madeto the Nevada state officials in regard to the Respond-ent's use of underpowered tractors. The random profan-' Jim Connover retired prior to the hearing and was not called as awitness by either the Respondent or the General Counsel.ity increased as he continued to express his dislike forDills. Then he stated that, "If he could ever catch Dillsoff duty, he'd plaster his ass." When Davis reminded himthat he was a supervisor and warned him that he shouldnot make threats, Buckely simply replied, "that it did notmatter who heard his comments since he would tellanyone, even Dills." In his testimony, Buckely deniedhaving this conversation with Davis.Davis then went to Leash's office where he told bothLeash and Dills that Buckley was angry and would notcome to the office without a union representative. Healso informed Dills of the threat.Leash walked out of his office and as he approachedBuckley he said, "You didn't want to come in the officeso I came out here to talk to you. Dean, why in theworld did you write on the wall at Verdi?" Buckleyspontaneously answered. "That is the only way that Ihave to communicate with Dills because he's alwayssneaking around my back." Although Buckley deniesthat he made Ihis statement, Dills, Kerby, and Davis allverified its accuracy. Leash recalled that Buckley thensaid something to the effect that he wanted to see me inmy office alone, but nothing concerning a request for thepresence of a union representative.Buckley's recollection of this encounter differs from allof the other testimony that was presented. He claims thathe told the approaching Leash, "If this is about disci-pline, I have nothing to say to you." When Leash alleg-edly said it was not about discipline, he answered, "Ifyou assure me it's not about discipline, I'll go in youroffice alone with you, with no one else, with the doorsclosed, and that's what took place. That's what I acqui-esced to." Leash, Dills, Davis, Kerby, and four truck-drivers (Dillage, Munise, Leedman, and O'Connor)either heard or participated in this conversation. Leash,Dills, Davis, and Kerby all agree that Leash did notmention the subject of discipline; nor, do they recall a re-quest for union representation. Although Buckley in-structed the four drivers to listen carefully to this con-versation, the General Counsel did not call them as wit-nesses to verify his version of events. During the 2 hoursBuckely waited for a dispatch he did not attempt to con-tact any union representative nor did he ask for assist-ance from his fellow drivers who were members of hisunion.Buckely claims that as they entered Leash's office, fiveor six supervisors converged on him, with Leash accus-ing him of beating and destroying a timeclock as well aswriting graffitti on the walls of the shack in Verdi. Histemper flared and he yelled that he thought that this wasgoing to be a private conversation not pertaining to dis-cipline. At that point, he became ill and perspired pro-fusely. He announced he would not talk to them any fur-ther and shoved Dills out of the way as he went out thedoor. Since he thought he was experiencing a heartattack, he sought assistance of Local 70 shop steward,Mark Dilly. Leash called for an ambulance. A resuscita-tor squad arrived and rushed Buckley to a hospitalwhere he remained a couple of hours.Again there is considerable variance between Buckleyand management as to the details of this encounter.547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeash testified that when he and Buckley entered hisoffice no one was present. Kerby was still in the dispatchroom and Davis was standing around the corner fromLeash's office. When Leash again raised the subject ofthe graffiti, Buckely denied writing on the wall. Dills en-tered the office and asked him, "Can you-can you giveme some help on this; could you help me solve this prob-lem? The clock got beat up down there." His responseswere very loud and heavily laced with profanity. Whenhe asked if he had just threatened Dills in Davis' pres-ence, he quickly turned toward Davis and called him, "arat fink and a double jointed lizard." He denied thethreat, however, he expressed a willingness "to take anythree of you guys out on the parking lot out there."Buckley readily admitted raising his voice and using agreat deal of profanity during his conversations withmanagement.On September 24, Leash issued three warning lettersto Buckely. Leash explained the one letter pertained tothe abusive language which was directed toward a super-visor.5In order to determine the extent and degree ofthe abusive language, Leash was asked to repeat theexact words which had been used by Buckley. He an-swered, "There were several words used; there wasmotherfucker and cocksucker and son-of-a-bitch, andwords to that effect." The various witnesses confirmedBuckley's repeated used of this type of language whichwas neither limited nor isolated.Two additional warning letters were issued on Sep-tember 24 concerning the destruction of company prop-erty by writing on the walls of the shack at Verdi6ands The letier read as follows:September 24, 1979Mr. Dean Buckley103 Metarie PlaceSan Ramon, Ca. 94583"WARNING LETTER"Dear Mr. Buckley:You are hereby issued this Warning Letter in accordance with West-ern States Area Over-the-Road Motor Freight Supplemental Agree-ment, Article 46, Section I and 2 for your abusive language to a Su-pervisor occurring on September 19, 1979.Future recurrences of said nature will result in further disciplinaryaction up to and including discharge.Sincerely,CONSOLIDATED FREIGHTWAYSWarren H. LeashDispatch Operations Managera The letter read as follows:September 24, 1979Mr. Dean Buckley103 Metarie PlaceSan Ramon, Ca. 94583"WARNING LETTER"Dear Mr. Buckley:You are hereby issued this Warning Letter in accordance with West-ern States Area Over-the-Road Motor Freight Supplemental Agree-ment, Article 46, Section I and 2 for your destruction of Companyproperty occurring on September 15, 1979.threats made against Dills which were overheard byDavis.7Buckley testified that when he received thesewarning letters they were ambiguous and he did not un-derstand their full meaning. Later, Scotty Salsbury,8hisbusiness agent, informed him that the destruction ofproperty referred to the graffitti, the abusive languagewhich took place in Leash's office, and the threat wasagainst Dills. No further discipline was taken as theresult of these three incidents.Dills retained Mr. Hart on September 26 to examinevarious writing on the walls of the driver's shack atBoomtown, which is located at Verdi, California, nearthe Nevada border. He took photographs of the variousgraffitti and compared them to exemplars of the Re-spondent's employees. A series of documents titled"Transport Operator's Time Card ConsolidatedFreightways," which contained known samples of Buck-ley's printing and handwriting, were turned over to Hartfor examination. After completing the examination, heconcluded that Buckley had, in fact, printed and thensigned the following statement which was found on thewalls on the Verdi Shack:DILLS YOU PHONYYOU HAVE BEEN TALKING BEHIND MY BACK AGAINI'M LAYING IN THE WEEDS FOR YOU TURKEYBuckleyC. October 21, 1979The Respondent's established policy was to provideeach driver with a 2-hour notice before each trip. In ad-dition, the Company would normally not call a driverduring the first 8-hour period after the completion of aFuture recurrences of said nature will result in further disciplinaryaction up to and including dischargeSincerely,CONSOLIDATED FREIGHTWAYSWarren H. LeashDispatch Operations ManagerThe letter read as follows:September 24, 1979Mr. Dean Buckley103 Metarie PlaceSan Ramon, Ca. 93483"WARNING LETTER"Dear Mr. Buckley:You are hereby issued this Warning Letter in accordance with West-ern States Area Over-the-Road Motor Freight Supplemental Agree-ment, Article 46, Section 1 and 2 for threatening a Supervisor onSeptember 19, 1979.Future recurrences of said nature will result in further disciplinaryaction up to and including discharge.Sincerely,CONSOLIDATED FREI3HTWAYSWarren H. LeashDispatch Operations Managera When the Respondent's attorney asked Buckley if Salsbury was anemployee of the Respondent's Company, he first answered, "That's a hy-pothetical question." He then finally added, "I believe that my local,your company and organized crime are one in the same."548 CONSOLIDATED FREIGHTWAYS CORPORATIONtrip. Apparently, this custom was based on the Depart-ment of Transportation Regulations, 49 C.R.S. § 395.3:...no motor carrier shall permit or require anydriver used by it to drive nor shall any such driverdrive more than 10 hours following 8 consecutivehours off duty or drive for any period after havingbeen on duty 15 hours following 8 consecutivehours off duty.When there was a full complement of drivers, the Com-pany was fairly lenient in allowing a driver to pass a trip.However, due to a shortage of drivers from retirementand illness, Leash had written a memo to the dispatchersinstructing them that no one should be passed unless ac-tually sick.On Sunday morning, October 21, at approximately6:15, Buckley arrived at the Hayward Terminal havingcompleted his round trip from Winnemucca. He com-pleted his DOT logs, signed the sign-in sheet, punchedthe timecard, attached the log to the timecard, and wenthome. Later that day, Roby called Buckley's home be-tween 1:30 and 1:45 p.m. to inform him to report forwork. The variance in evidence allows one to concludethat this call was 26 to 45 minutes shy of allowing a fulluninterrupted 8-hour rest. Such an interruption was re-ferred to as "breaking rest."Mrs. Buckley answered Roby's call and explained thather husband was in bed sleeping and wanted to pass thenext trip. When Roby explained that under a new direc-tive no one was allowed to pass unless he was sick, sheanswered, "well then he is sick." Roby said that was theend of the conversation. However, both Mr. and Mrs.Buckley claim that she woke her husband and related theconversation to him. Buckley then took the extensionand, after Roby repeated the information contained inthe memo, said he would not argue with him, but wouldcall Leash.After he hung up the phone he realized that Roby'scall had broken his rest. He then called Roby back anddemanded an answer as to why he had broken his rest.Initially, Roby responded it was not his intention tobreak his rest, that his time was not noted on the sheet infront of him, and he apologized. Buckley's voice grewlouder and his profanity increased. The conversationended when Buckley said he would call Leash.Buckley then called Leash at his home and related hisconversation with Roby concerning the no-pass policyand the breaking of his 8-hour rest. He explained he hadevery intention of filing a complaint with the Depart-ment of Transportation. Leash apologized in a very softtone and said he would have Roby call him and apolo-gize. The conversation only lasted a few minutes andended with Buckley's admonition, "I don't want this tohappen again." Mrs. Buckley testified that she was listen-ing to this conversation and verified her husband's recol-lection of the event. She added that he "whined" andsaid he was sick and tired of the harassment, however,he limited his profanity to "damn it" and neither raisedhis voice nor threatened violence.Leash agreed that this conversation was short. In fact,before he could respond, Buckley hung up. After Buck-ley related the fact that Roby had called him for dis-patch and had broken his rest, he stated in a boisterousmanner:I'm tired of you and your fucking stooges, fuckingwith me. I've warned you and I've warned Mr.Banks not to fuck around with me. I'm warning youthat any further messing with me that I not onlyhave your telephone number, I know where youlive in Sunnyvale and I'll be paying you and yourfamily a visit.9As a result of this conversation, Leash informed theSunnyvale Police Department of the alleged threats. OnOctober 24, Leash suspended Buckley for his abusivelanguage and threats which were directed toward Leashin the telephone conversation of October 21.10 He waswarned that future recurrences of this nature wouldresult in more severe disciplinary action up to and in-cluding discharge.D. December 1, 1979Dills was driving west on Interstate 80 between Love-lock and Winnemucca when he observed Buckley driv-ing a triple trailer in the opposite direction. A radarcheck indicated he was traveling 62 miles per hour. Dillspulled alongside and then in front of the truck, signalingwith flashing lights for Buckley to pull over. Dills testi-fied he walked back to the truck and told him he wasspeeding. Buckley then stated, "no, you motherfucker,get that thing out of the road or I'll run over you andthat station wagon." When Dills tried to speak, Buckleyslammed and locked the door, rolled up the window, andraced the motor. Dills gave up and returned to his carwhere he wrote a traffic report citing him for speeding.Buckley's recollection differs in that he denies threat-ening Dills. In fact, he asserts they were standing be-tween the truck and station wagon when he simply saidhe would not talk to him. Dills responded with the9 Within 15 minutes after this conversation, Leash prepared a reportconcerning Buckley's comments which was introduced without objectionas Resp. Exh. 5. The memo does not contain a reference to Banks butstates ". .just like I warned Banks."'O The letter reads as follows:October 24. 1979Mr. Dean Buckley103 Metarie PlaceSan Ramon, Ca 94583"L'ErTER Ot SUSPENSION"Dear Mr. Buckley:This letter of suspension is being issued in accordance with Article46, Sections I and 2 of the Western Area Over-the-Road MotorFreight Supplemental Agreement for your abusive language andthreats to a supervisor occurring October 21, 1979.Your suspension will begin October 24, 1979 and will end November6. 1979.You are notified that future recurrences of this nature will result inmore severe disciplinary action up to and including discharge.Sincerely,CONSOLIDATEI) FREIGHrWAYSWarren H. LeashDispatch Operations Manager549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreat, "If you don't quit stirring up all the trouble andespecially ...in Carson City, we're going to have youtaken care of." As they parted, Buckley claims he saw abrown Plymouth or Dodge wagon parked behind him.As he proceeded toward Winnemucca this brown stationwagon proceeded to harass him by flashing lights, driv-ing ahead of him, and stopping in the left lane and shut-ting off his lights. The car followed him into Winne-mucca where it disappeared in the outskirts of the city.Later Buckley claims to have found and chased the un-known driver. The driver eventually eluded him. The li-cense number was given to an individual who could de-termine ownership of the unknown car. The result, ifany, of this investigation was not offered into evidence.IV. ANAYLSISA. Credibility ResolutionIn order to fully resolve the various issues which arepresented in this case, it is necessary to resolve the sub-stantial conflicts which exist in the testimony of the var-ious witnesses. In general, Buckley's version of crucialevents is in direct conflict with the testimony of all wit-nesses, except his wife.With regard to the events that occurred during the last4 months of 1979, and in particular September 19, Octo-ber 21, and December 1, I do not credit Buckley's testi-mony concerning the disputed facts. After observing hisdemeanor, reviewing his testimony and the exhibits,weighing the established facts, and considering the rea-sonable inference drawn from the record, I am con-vinced that Buckley has little or no regard for the truth.Therefore, I do not credit his testimony concerning thedisputed facts.His demeanor was hostile, belligerent, evasive, and un-responsive. On occasion, his tone of voice was disre-spectful and sharp. When the Respondent's attorneyhanded him a deposition and asked, ". ..that depositionisn't completed yet, is it?", he responded, "You know itisn't." The counsel asked, "Is that a yes or no?" Buckleyresponded in a sarcastic manner, "I think it's very plain.Smell it." Earlier in the hearing the attorney asked, "IsMr. Salsbury an employee of the Company?" Buckleyanswered, "1 believe that my Local Union, your Compa-ny, and organized crime are one in the same."His accounts of the successive events appeared to havebeen designed to strengthen his own position by embel-lishing events favorable to him and by attempting todeny or minimize those which were adverse to him. Forexample, he denies making threats towards Dills inDavis' presence and, in fact, he denies even talking toDavis. However, several witnesses verified he calledDavis a rat fink and double jointed lizard when he wastold Davis had informed Leash of this threat. Whenasked why he wrote on the walls in Verdi, he gave aspontaneous response which was a clear admission.Within a few minutes he denied writing the graffitti. Thehandwriting expert, Hart, verified that the threateninggraffitti was indeed Buckley's handwritting. There werenumerous occassions where his testimony stood aloneagainst that of several witnesses. He claims Leash prom-ised that the meeting on September 19 would not involvediscipline. Leash, Kerby, Dills, and Davis were presentand none could recall even the mention of the word dis-cipline. It is true these men are all part of management;however, according to Buckley, there were four fellowunion drivers also present. Not one of these drivers wascalled as a witness to verify Buckley's recollection of thefacts. A review of his testimony reveals a propensity totwist and turn, shade his responses, and, if need be, lie toaccomplish his immediate goal. In contrast, I foundLeash, Dills, Kerby, and Davis candid and believable.Although cross-examined vigorously, their testimony re-mained largely consistent. Davis freely admitted thatBuckley had mentioned in his presence that he wanted aunion representative in any meeting with Leash. EvenLeash, who had received the brunt of Buckley's wrathduring the December I telephone call, stated Buckleycould be extremely pleasant and was not always arguingand cursing management. Consequently, unless otherwiseindicated, I credit Leash, Dills, Kerby, and Davis inregard to their testimony concerning threats, abusive lan-guage, and destruction of company property, which cul-minated in the issuance of three warning letters andletter of suspension.B. WeingartenIn N.L.R.B. v. Weingarten, Inc., 420 U.S. 251 (1975),the United States Supreme Court held that an employerviolated Section 8(a)(l) of the Act by denying an em-ployee's request that a union representative be present atan investigatory interview which the employee reason-ably believed might result in disciplinary action. TheBoard concluded that the Supreme Court's decision inWeingarten applied to any interview, whether labled in-vestigatory or disciplinary, so long as the employee rea-sonably believes the interview may result in disciplinaryaction, Certified Grocers of California, Ltd., 227 NLRB1211 (1977), enforcement denied 587 F.2d 449 (9th Cir.1978).As a shop steward and union activist, Buckley hadparticipated in many grievances, and had filed numerousunfair labor practice charges against the Respondent,both on his own behalf and on the behalf of his fellowworkers. He was not a stranger to investigatory inter-views, since he had represented several individuals atsuch meetings. There is no hint in the record that theCompany ever denied anyone their rights to a union rep-resentative upon request.The General Counsel elicited testimony that Buckleywas aware of the Weingarten decision in September 1979,and felt that it held:That, if an employer was about to discipline you,take disciplinary action and/or discharge you, thatyou have the right to be represented by your busi-ness agent, and that the Company could not takethis action without your collective-bargaining repre-sentative.On cross-examination Buckley indicated it was his under-standing of Weingarten that if a shop steward or businessagent were not present then the interview must be post-poned.550 CONSOLIDATED FREIGHTWAYS CORPORATIONOn the evening of September 19, he had observedDills arrive at the Hayward Terminal. He testified thatwhen he saw Dills, "I knew that they were trying to setme up, that there was something in the wind." As theevidence unfolds, it is clear that this perception was notbased on paranoia or mere speculation. He had, in fact,inscribed a threat directed to Dills on the freshly paintedwalls of the Verdi shack. When Dills arrived, it was rea-sonable for Buckley to assume that he would be ques-tioned concerning this threat and disciplined accordingly.In order to benefit from Weingarten, it is necessary tomake a valid request for union representation. In thepresent case, Davis, a supervisor, informed Leash that heheard Buckley's remark that he would not meet withLeash unless he had a union representative with him.Once an employee has made a request for union repre-sentation on the plant floor, he need not repeat the re-quest at the interview, Lennox Industries, Inc., 244NLRB 607 (1979). No other witness could recall Buck-ley ever requesting union assistance or stating he wouldnot meet with Leash without such assistance. Althoughhe claims he repeated this request several times, includ-ing directly to Leash, I find his sincerity in making sucha request extremely doubtful. It is interesting to recallthat Buckley testified that, "my local union, your compa-ny (Respondent) and organized crime are one in thesame." Why would he seek the assistance of an organiza-tion which he perceived as not only criminal but work-ing in collusion with the very employer that is about tobe begin an investigatory interview aimed at disciplininghim?If he were sincere, why did he not seek assistancefrom union officials or at least from his fellow uniondrivers?' Approximately 2 hours passed from the timeLeash first requested him to come to his office until theymet near the dispatch area. During that 2 hours he hadample opportunity to request help. Buckley admits hedid absolutely nothing to secure such assistance. On Sep-tember 19, Buckley was the only shop steward of Local468 who was present at the Hayward Terminal. KennethChristopher and a third individual whose name Buckleycould not recall also served as shop stewards for Local468. Since Christopher lived in Modesto, California, andthe third man lived in Carson City, Nevada, he did notattempt to call them. Salsbury was his business agentwith an office in Oakland, California. Buckley did notcall Salsbury for assistance, nor could he seek help fromat least four union drivers who were present and couldhave served as witnesses. After his confrontation withLeash, he began sweating profusely and thought he wassuffering a heart attack. At that point he sought medicalhelp from Local 70 shop steward, Mark Dilly.I In Crown Zetlerbach. Inc., Flexible Packaging Division, 239 NL.RB1124 (1978), the Administrative Law Judge stated:The United States Supreme Court did not define in Weingarten thecharacteristics that an employee representative must hase. However.the Board has made it clear that there is no magic word or words todescribed those characteristics. It is not necessary that the employerprovide for the employee the best representative possible. Further.no particular title need be held by the representative; he may he nomore than a witness. in a proper caseUnder Weingarten, once an employee makes a valid re-quest for union representation, the employer is permittedone of three options: 2 (I) Grant the request, (2) dis-countinue the interview,'3or (3) offer the employee thechoice of continuing the interview unaccompanied by aunion representative or having no interview at all.Nowhere in Weingarten does the court state or evensuggest that an employee's interest can be only safe-guarded by the presence of a specific representativesought by the employee, as opposed to being accompa-nied by any union representative. 4 In the present case,after voicing a blanket assertion that he wanted unionrepresentation, he made no effort to contact his union.As a shop steward he certainly had the knowledge andability to summon help, if, in fact, he ever really desiredsuch assistance. In Coca-Cola Bottling Co. of Los Angeles,227 NLRB 1276 (1977), the Board was confronted withsimilar facts to those in the instance proceedings. In thatcase, an employee summoned to a meeting that he feltmight lead to disciplinary action, requested that a partic-ular shop steward be present at the meeting. Both theemployee and his supervisor were aware that the stew-ard was on vacation and was scheduled to return the fol-lowing week. The supervisor indicated that it was notnecessary to postpone the meeting until the steward'sreturn and proceeded to question the employee about hispoor work attitude. At the close of the meeting, the em-ployee was handed a disciplinary notice which he re-fused to sign. The employee was aware of other availa-ble union representation but he did not ask for their as-sistance. The Board concluded that, where a particularrepresentative requested by an employee, "is unavailableeither for personal or other reasons for which the em-ployer is not responsible, [and] where another representa-tive is available whose presence could have been request-ed by the employee in the absent representative's place,"an employer commits no violation in proceeding withthe interview in the absence of the requested representa-tive. It is true that the employer has the burden of offer-ing the employee the choice of a meeting without hisunion steward or no meeting at all, United States PostalService, supra, but that burden does not come into effectunless and until an employee makes a valid request forunion representation. In Coca-Cola, the Board found thata request for union representative who would not bepresent for 3 days was not a valid request. The presentcase differs from Coca-Cola in that Buckley did not askfor a specific representative. However, as a shop stew-ard, he was aware that the other stewards, who were inModesto, California, and Carson City, Nevada, were notimmediately available. He was also aware that the officeof Salsbury, his business agent, is located in Oakland,which is in the same general geographical area as theHayward Terminal. Not once during the 2 hours he satidle in the dispatch office did he attempt to contact anyof these men. Why would a union shop steward. whohas requested the presence of a union representative inan investigatory interview, fail to make even the slightestU2 United States Postal Service, 241 NLRB 141 (1979).4 Amoco Oil Company, 238 NLRB 551 (1978).4 Roadway Express. Inc., 246 NLRB 1127 (1979).551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDattempt to contact his fellow union officials? The answerlies in Buckley's explanation of his understanding of theWeingarten decision and his apparent lack of knowledgeof the subsequent Coca-Cola decision. He testified thatbased on his knowledge of Weingarten he believed thatan investigatory interview would be postponed in the ab-sence of a union representative. Obviously, his requestfor a union representative was a hollow gesture, de-signed to avoid the interview and thus the potential dis-ciplinary action. Under the circumstances, his requestwas not valid. He simply tried to abuse the protectionand benefits of Weingarten by attempting to use it as atool to subvert management prerogatives to investigateand discipline employees. Under such circumstances, theCompany was not obligated to postpone the interview.Buckley was not denied his Weingarten rights.C. The Abusive Language and ThreatsCounsel for the General Counsel elicited extensive in-formation from the various witnesses that Buckley wasknown by the Company as a union activist. His reputa-tion was that of a man who could be pleasant when theconversation did not pertain to union-management prob-lems. However, when challenged or aroused in theslightest manner his personality quickly changed toanger. His volatile temper was expressed in loud coarsevulgarity, which was often accompanied by threats ofphysical violence. This "Jekyll and Hyde" response bor-dered on instability. When he was excited, his speechbecame inaudible and he would ramble off on differenttangents. On numerous occasions he made statementswhich clearly indicated he did not trust anyone includinghis own Union. His responses were often paranoid, suchas, "I know that they were trying to set me up."The General Counsel has convinced me that the slight-est confrontation with the Respondent acted as a catalystwhich triggered Buckley's temper. The evidence is alsoconvincing that management was aware of Buckley's his-tory for shouting and spewing profanity and threats in alldirections. The General Counsel argues that based ontheir knowledge of Buckley's temperament, the Compa-ny deliberately provoked an outburst and then disci-plined him. If one were to accept this argument then itwould be impossible to ever discipline, correct, or evenoffer the slightest suggestion to Buckley in regard to hiswork performance. For example, on December 1, Dillsstopped Buckley on the highway where he was clockedby radar traveling 62 miles per hour.15Dills is a safetymanager charged with supervising the drivers on theroad. When he attempted to confer with Buckley, hewas confronted with a rather childish response. Heslammed the door, rolled up the windows, and raced themotor. Certainly, management has the right to supervise,correct, and discipline all employees, even those with awell-established history for a volatile personality. If theywere denied this right, an employee with a belligerentreputation would be untouchable.There is no evidence to substantiate the argument thatthe Respondent deliberately provoked Buckley into anoutburst in order to provide a defense for the issuance ofi' I credit Dills' testimony.three warning letters and one suspension letter. It shouldbe kept in mind that I do not credit Buckley's denialsnor his recollection of events pertaining to the factswhich gave rise to the issuance of these letters.I find that Buckley did, in fact, threaten Dills, inDavis' presence, by stating that, ". .. if he could evercatch Dills off duty, he'd plaster his ass." Although hedenied making this statement, it is interesting to note thatwhen confronted with this threat he turned to Davis andcalled him "a rat fink and a double jointed lizard."Buckley admitted using profanity and speaking in aloud voice. All of the witnesses agreed that he directedvulgarities and shouts toward Leash when they met inhis office on September 19. The only disagreement is asto the degree of the vulgarity and the volume of theshouting. I credit Leash, Dills, Davis, and Kerby's recol-lections as to the events which occurred in Leash'soffice. There was general agreement that Buckleybecame extremely loud and began using terms such as"motherfucker," "cocksucker," and "son-of-a-bitch"when referring to Leash. Kerby recalled that Buckley in-vited anyone in the area to step outside, using foul andabusive language. With the exception of Buckley's repu-tation for the extensive use of profanity, there was noevidence introduced that such language was part of thenormal shop talk. In fact, Leash denied that he used suchlanguage.In general, the Board has held that discipline is unlaw-ful where the use of profanity or abusive language isseized upon as justification to punish, when the realreason is to interfere with the employee's union activity.Publishers Printing Co., Inc., 246 NLRB 206 (1979). Thus.the question which must be answered is whether the is-suance of the warning letters and suspension letter werepretextual. There is no question that Buckley has been athorn in the Respondent's side. He has filed numerousgrievances and unfair labor practice charges. His argu-mentative and belligerent personality and profane vo-cabulary certainly would not endear him to any employ-er. However, there is no evidence which would substan-tiate the claim in the present case that the discipline waspretextual. The fact that Buckley was a union activistdoes not give him a license to threaten supervisors, useabusive lanaguge, or destroy company property. He isnot immune to discipline so long as the discipline is notbased on his union activities. The May Department StoresCompany, d/b/a The May Company, 220 NL.RB 1096(1975).18In the present case, the credible evidence indi-cated the sole reason for the issuance of the warning let-ters and his suspension was his gross insubordination anddestruction of property. In Armour-Dial Inc., 245 NLRB959 (1979), the suspension of the union president for 90days did not violate the Act since it was based on his in-ducing workers to engage in an unlawful work stoppage.16 Swank Construction Company, 239 NLRB 844 (1978); Jos. SchlitzBrewing Company, 240 NLRB 710 (1979); Uniworld General. Inc., d/b/aCircle Import Export Company/Kelvin Internationale, 244 NLRB 255(1979).552 CONSOLIDATED FREIGHTWAYS CORPORATIONI also credit Leash's recollection of his telephone con-versation with Buckley on October 21. 7AlthoughLeash had an unlisted number, Buckley called him at hishome and not only used abusive language but threatenedthe safety of both Leash and members of his family.Such threats and abusive language under the circum-stances of this case do not come within the purview ofprotected concerted activity.Therefore, I find and conclude from the credible evi-dence that the issuance of the three warning letters andthe letter of suspension was wholly unrelated to his pro-tected concerted activities and was based solely on Buck-ley's destruction of property, excessive use of abusivelanguage, and the threats he made toward Dills, Leash,"7I am aware that Mrs. Buckley testified she listened to this conversa-tion and substantiated her husband's version. I am also aware that in anearlier conversation on the same day she lied when she told Roby thather husband was sick and therefore he could not take the dispatch toWinnemucca. I do not credit Mrs Buckley's testimony where it conflictswith Leash in regard to the October 21 conversationand Leash's family and not in violation of Section8(a)(1), (3), and (4) of the Act.CONCLUSIONS OF LAW1. The Respondent, Consolidated Freightways Corpo-ration of Delaware, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Teamsters Local 468, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3. The Respondent's suspension of Dean K. Buckleyfrom October 24 to November 6, 1979, and the issuanceof three warning letters on September 24, 1979, did notconstitute an unfair labor practice in violation of Section8(a)(1), (3), and (4) of the Act.4. The Respondent has not otherwise violated the Act.[Recommended Order for dismissal omitted from pub-lication.]553